Case 3:20-cv-01455-TAD-KDM Document 32 Filed 12/14/20 Page 1 of 4 PageID #: 418




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION


  CHAMBLESS ENTERPRISES LLC; and                    Case No. 3:20-cv-01455-TAD-KLH
  APARTMENT ASSOCIATION OF
  LOUISIANA, INC.,

                         Plaintiffs,                JUDGE TERRY A. DOUGHTY

                        v.                          MAGISTRATE JUDGE KAREN L.
                                                    HAYES
  CENTERS FOR DISEASE CONTROL
  AND PREVENTION; ROBERT R.
  REDFIELD, in his official capacity as
  Director, Centers for Disease Control and
  Prevention; NINA B. WITKOFSKY, in her
  official capacity as Acting Chief of Staff,
  Centers for Disease Control and Prevention;
  ALEX AZAR, in his official capacity as
  Secretary of Health and Human Services;
  DEPARTMENT OF HEALTH AND
  HUMAN SERVICES; WILLIAM P. BARR,
  in his official capacity as Attorney General of
  the United States,

                         Defendants.



               PLAINTIFFS’ UNOPPOSED MOTION FOR LEAVE TO FILE
               EXCESS PAGES IN THEIR REPLY IN SUPPORT OF THEIR
                    MOTION FOR PRELIMINARY INJUNCTION
Case 3:20-cv-01455-TAD-KDM Document 32 Filed 12/14/20 Page 2 of 4 PageID #: 419




         Pursuant to Local Rule 7.8, Plaintiffs file this unopposed motion for a page length

 extension for their reply in support of their motion for preliminary injunction, due on December 14,

 2020. Plaintiffs have consulted with opposing counsel and submit that there is good cause for a

 page length extension, given the complexity of the issues presented. In support of this motion,

 Plaintiffs state:

         1. Under Rule 7.8, Plaintiffs are limited to 10 pages for their reply. Plaintiffs request that

 the court allow a filing not to exceed 20 pages.

         2. It is unlikely that Plaintiffs can adequately brief these important issues if limited to only

 10 pages. Therefore, an extension would serve the interest of justice by enabling the Plaintiffs to

 fully address the legal issues and to adequately show Plaintiffs’ likelihood of success on the merits,

 irreparable harm, the balance of equities, and the public interest factors required for a preliminary

 injunction. An extension to allow a reply of no longer than 20 pages would further the interest of

 justice and would be beneficial to the Court in resolving the preliminary injunction motion.

         3. Plaintiffs’ counsel has consulted with Defendants’ counsel and they have indicated they

 consent to this extension. Plaintiffs likewise consented to Defendants’ recent motion to file an

 overlength opposition.

         4. Plaintiffs’ proposed overlength reply is attached to this motion.

         In light of these facts, Plaintiffs respectfully request an extension allowing a reply brief of

 no more than 20 pages.




                                                    1
Case 3:20-cv-01455-TAD-KDM Document 32 Filed 12/14/20 Page 3 of 4 PageID #: 420




       DATED: December 14, 2020.

       Respectfully submitted:

       /s/ STEVEN M. SIMPSON
       STEVEN M. SIMPSON*                              LUKE A. WAKE*
       DC Bar No. 462553                               DC Bar No. 1009181
       Pacific Legal Foundation                        ETHAN W. BLEVINS*
       3100 Clarendon Blvd., Suite 610                 Washington State Bar No. 48219
       Arlington, VA 22201                             HANNAH SELLS MARCLEY*
       Tel: (202) 888-6881                             Washington State Bar No. 52692
       SSimpson@pacificlegal.org                       Pacific Legal Foundation
                                                       930 G Street
       /s/ JAMES C. RATHER, JR.                        Sacramento, CA 95814
       JAMES C. RATHER, JR.                            Tel: (916) 419-7111
       Louisiana Bar No. 25839                         Fax: (916) 419-7747
       ALKER & RATHER, LLC                             LWake@pacificlegal.org
       4030 Lonesome Rd., Suite B                      EBlevins@pacifclegal.org
       Mandeville, LA 70448                            HMarcley@pacificlegal.org
       Tel: (985) 727-7501
       JRather@alker-rather.com                        *Pro hac vice

                                    Attorneys for Plaintiffs




                                               2
Case 3:20-cv-01455-TAD-KDM Document 32 Filed 12/14/20 Page 4 of 4 PageID #: 421




                                CERTIFICATE OF SERVICE

         I hereby certify that on December 14, 2020, I electronically filed the foregoing document
  with the Clerk of the Court via the CM/ECF system, which will cause a copy to be served upon
  counsel of record.

                                             By /s/ STEVEN M. SIMPSON
                                                    STEVEN M. SIMPSON




                                                 3
